Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2019

The Court of Appeals hereby passes the following order:

A20A0835. MICHAEL J. HAUF v. NATALYA HAUF.

      Michael J. Hauf filed this direct appeal from the trial court’s “Stalking Twelve
Month Protective Order” prohibiting him from contacting his ex-wife. However,
appeals of orders in domestic relations cases – including actions arising under the
Family Violence Act – must be initiated by filing an application for discretionary
appeal. See OCGA § 5-6-35 (a) (2), (b); Schmidt v. Schmidt, 270 Ga. 461, 461-462
(1) (510 SE2d 810) (1999). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Michael Hauf’s failure to follow the required appellate procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/06/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.